TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00465-CV



Canyon Lake Area, Comal County, Volunteer Fire Department, Inc., Appellant

v.


Patrick L. Lacombe, Appellee





FROM THE COUNTY COURT AT LAW OF COMAL COUNTY

NO. 95CV-307, HONORABLE BRENDA CHAPMAN, JUDGE PRESIDING 





	On December 4, 2001, appellant filed an agreed motion to dismiss this cause.  The
appellant has informed this Court that the parties have settled their dispute.  The parties have agreed
to dismiss the suit, with prejudice.  We will grant appellant's motion; the appeal is dismissed with
prejudice.



					__________________________________________
					Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Dismissed on Appellant's Motion
Filed:   December 20, 2001
Do Not Publish